FILED
                             NOT FOR PUBLICATION                           DEC 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DMITRY SOCHILO,                                  No. 12-72560

               Petitioner,                       Agency No. A070-568-275

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges..

       Dmitry Sochilo, a native of the former Soviet Union and citizen of Russia,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum and withholding of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to consider Sochilo’s contentions regarding alleged

factual errors by the IJ, because he did not raise these contentions before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction

to consider issues that have not been administratively exhausted).

       Substantial evidence supports the agency’s determination that the harm

Sochilo experienced did not rise to the level of past persecution, and that he does

not have an objectively reasonable fear of future persecution. See Prasad v. INS,

47 F.3d 336, 339-40 (9th Cir. 1995). Thus, Sochilo’s asylum claim fails. See id. at

340.

       Because Sochilo failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

       Finally, we reject Sochilo’s challenge to the agency’s country of removal

designation, because the record supports the agency’s determination that Russia is

the appropriate country of removal.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                    12-72560